Exhibit 10.26

CONSULTING AGREEMENT

This Consulting Agreement (this “Agreement”) is entered into and effective as of
May 1, 2007 (the “Effective Date”) by and between Newmont Mining Corporation of
Canada Limited, a Canada corporation with offices at 20 Eglinton Avenue West,
Toronto, Ontario, Canada M4R 1K8 (“Newmont”), and Pierre Lassonde
(“Contractor”).

In consideration of the mutual promises and conditions contained in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

I. RECITALS

A. Contractor currently serves on the Board of Directors of Newmont Mining
Corporation, a Delaware Corporation (“NMC”). Contractor shall receive
compensation consistent with the compensation practices for Directors of the NMC
board.

B. In addition to the services provided to NMC by Contractor in his position as
Director of NMC, Contractor possesses certain other business and financial
skills and experience which may be beneficial to Newmont and, in relation
thereto, Newmont desires to engage Contractor to provide certain consulting
services to Newmont.

C. In consideration of the mutual promises and conditions contained in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

II. COVENANTS

A. TERM: This Agreement shall be effective from the Effective Date to April 30,
2008, and shall automatically renew in one year increments (“Term”), unless
terminated earlier as provided below.

B. STATEMENT OF SERVICES: During the Term, Contractor shall provide general
merchant banking advice and guidance to Newmont and, upon Newmont’s request, to
certain Newmont affiliates, including but not limited to structuring
acquisitions and sales properties and equity positions and the development and
maintenance of a healthy treasury (“Services”). Contractor shall be available to
perform Services on an as-requested basis, for approximately 50% of his working
time. In performing his duties hereunder, the Contractor shall comply with all
laws, regulations, decrees, codes, ordinances, resolutions, and other acts of
any governmental authority, including without limitation those addressing the
preservation of health, safety, and the environment, the U.S. Foreign Corrupt
Practices Act (which prohibits the direct or indirect delivery of anything of
value to government officials to secure an improper advantage), and other laws
that are applicable to this Agreement or the Contractor’s performance of his
duties hereunder. Contractor shall not have authority to enter into agreements
on behalf of Newmont or otherwise bind Newmont in any manner



--------------------------------------------------------------------------------

C. COMPENSATION FOR SERVICES

1. As compensation for the performance of the Services hereunder, Newmont shall
pay Contractor a monthly amount of twenty-four thousand five-hundred and
twenty-five Canadian dollars (Cdn $24,525), payable in arrears in monthly
installments.

2. Newmont shall provide to Contractor office space in Toronto, Canada and
access to secretarial services in such office.

3. Newmont shall reimburse Contractor for reasonable and necessary expenses
incurred in the performance of Services in accordance with Newmont’s general
expense reimbursement policies.

D. OWNERSHIP AND SUBMISSION OF INFORMATION AND RECORDS: All records, reports,
data, work product, and other information, and all copyrightable subject matter,
and all copies of any of the foregoing and notes related thereto, prepared,
generated, researched, developed, compiled, or obtained from any source
whatsoever in performance of the Services, including but not limited to
drawings, databases, deliverables, sketches, specifications, tracings, diagrams,
evaluations, calculations, data books, schedules, operating instructions, and
requisitions (“Data”) shall remain the sole property of Newmont. Upon Newmont’s
request, Contractor shall promptly execute and deliver to Newmont any document
necessary to transfer legal title in such property to Newmont. Within 15 days
after expiration or termination of this Agreement, Contractor shall submit all
Data to Newmont without retaining copies thereof, unless written approval to
retain copies has been given by Newmont to Contractor. This Section shall
survive the expiration or termination of this Agreement.

E. NONDISCLOSURE/NON-USE

1. Contractor shall not disclose to third parties or use for purposes other than
performing the Services, any information that relates to the technical, legal,
or business affairs, interests or activities of Newmont or its Affiliates which
was provided to or otherwise made available to Contractor by Newmont or any of
its Affiliates in connection with entering into this Agreement or the
performance of the Services (collectively, “Confidential Information”), without
the prior written consent of Newmont, unless said information:

(a) is, or shall have been, in the possession of Contractor and not subject to a
confidentiality obligation prior to Contractor’s acquisition thereof in
connection with the performance of the Services;

 

- 2 -



--------------------------------------------------------------------------------

(b) through no act or omission of Contractor, becomes published or otherwise
available to the public under circumstances such that the public may utilize the
same without any direct or indirect confidentiality obligation to Newmont or its
Affiliates; or

(c) is acquired by Contractor from any third party rightfully in possession of
the same and having no direct or indirect confidentiality obligation to Newmont
or its Affiliates with respect to the same.

2. As used in this Agreement, an “Affiliate” of Newmont means each and every
entity that directly, or indirectly through one or more intermediaries, is
controlled by, is under common control with, or controls, the party, with
“control” and “controls” meaning the ownership of or exercise of voting control
or direction over shares, securities or other voting instruments of such entity
carrying fifty percent (50%) or more of the unrestricted voting rights attached
to all outstanding shares, securities or other voting instruments of such
entity, or ownership or exercise of other rights or powers entitling the holder
thereof to direct (or to cause the direction of) or to manage the affairs and
business of such entity.

3. All Confidential Information shall be delivered to Newmont upon the
termination or expiration of this Agreement, or at any other time upon Newmont’s
request. Contractor shall not retain copies of Confidential Information without
Newmont’s express written authorization.

4. This Section shall survive the expiration or termination of this Agreement.

F. STATUS OF CONTRACTOR; TAXES

1. Contractor shall perform the Services as an independent contractor in
accordance with its own methods, the terms of this Agreement, and applicable
laws and regulations. Contractor shall not be deemed for any purpose to be an
employee, agent, servant, worker, or representative of Newmont and shall not
have authority to enter into agreements on behalf of Newmont or otherwise bind
Newmont in any manner. Contractor shall not be eligible for any benefits under
any retirement plan, insurance program, or any other employee or social benefits
provided to employees of Newmont for the period Contractor performs Services
pursuant to this Agreement. CONTRACTOR IS NOT ENTITLED TO ANY BENEFITS ON
ACCOUNT OF OCCUPATIONAL ACCIDENTS NOR TO ANY OTHER WORKERS’ COMPENSATION, LABOR
RIGHTS BENEFITS, OR SIMILAR BENEFITS PROVIDED BY NEWMONT TO ITS EMPLOYEES. It is
not the intent of the parties to create, nor shall this Agreement be construed
as creating, a partnership, joint venture, employment relationship, agency
relationship, or association, or to render the parties liable as partners,
co-venturers, or principals.

2. CONTRACTOR SHALL BE RESPONSIBLE FOR ALL INCOME AND OTHER TAXES LEVIED UPON
THE REMUNERATIONS EARNED HEREUNDER. For purposes of the foregoing sentence,
Contractor hereby accepts any and all withholdings that Newmont may be obliged
to make, pursuant to applicable laws, from payments to

 

- 3 -



--------------------------------------------------------------------------------

Contractor as compensation for the Services. Contractor represents that
Contractor is fully aware of the applicable tax regulations currently in force
and undertakes to comply with the same, and accepts that if during the Term such
tax regulations are amended, complemented, or substituted, Contractor shall
comply with the new provisions so enacted.

G. INDEMNITY: Contractor shall indemnify, defend, and hold harmless Newmont, its
Affiliates, and their respective directors, officers, employees,
representatives, and agents against and from any and all losses, claims, orders,
prosecutions, charges, debts, actions, suits (including costs and reasonable
lawyer’s fees and disbursements), and damages to the extent the same arise out
of or are in any way connected with or materially contributed to by Contractor’s
breach of this Agreement or Contractor’s negligence or willful misconduct.
Neither Newmont nor Contractor shall be liable to the other for any loss of or
damage to property resulting from or occurring in the course of the Services to
the extent that reimbursement shall be made for any such loss or damage through
or by reason of insurance provided for that purpose. This section shall survive
the expiration or termination of this Agreement.

H. TERMINATION: Newmont or Contractor may terminate this Agreement at any time
and for any reason by giving written notice of termination to the other party.
Upon receipt of notice of termination from Newmont to Contractor, the Contractor
shall stop all work on the date specified in the notice. In the event of
termination by either party, Newmont shall pay Contractor for Services performed
and expenses incurred to the date of such termination and Newmont shall also pay
Contractor a one-time lump sum amount of $882,960 Canadian dollars following
termination of this Agreement. Termination of this Agreement shall not effect
Contractor’s position as director of Newmont Mining Corporation and Contractor
shall remain in such position subject to the normal terms and conditions of such
directorship.

I. NO ASSIGNMENT

This Agreement is a contract for Contractor’s unique services and, therefore,
Contractor may not assign or subcontract this Agreement to any third.

J. ENTIRE AGREEMENT; SEVERABILITY

This Agreement constitutes the complete and entire agreement and understanding
between the parties with respect to the subject matter hereof and supersedes,
merges, and voids all negotiations, prior discussions, and prior agreements and
understandings, whether written or oral, relating to the subject matter hereof.
This Agreement may not be altered or amended except by a written document
executed by each party. Should any clause or provision of this Agreement be held
or deemed unenforceable or illegal by any court or other final authority, the
remaining clauses and provisions of this Agreement shall survive and be fully
enforceable as if the unenforceable or illegal provision was never included
herein.

 

- 4 -



--------------------------------------------------------------------------------

K. NOTICES: Notices and all other communications provided for in this Agreement
shall be in writing and shall be delivered personally or sent by registered or
certified mail, return receipt requested, postage prepaid, or sent by facsimile
or prepaid overnight courier to the parties at the addresses set for below.

Company:         Newmont Mining Corporation of Canada

1700 Lincoln Street

Denver, CO 80203

Attn: Chief Executive Officer

Fax: (303) 837-6100

Executive:         Mr. Pierre Lassonde

9 Jackes Avenue, Unit 201

Toronto, Ontario

M4T 1E2

L. GOVERNING LAW

This Agreement shall be governed by and interpreted in accordance with the laws
of the Province of Ontario.

 

Newmont Mining Corporation of Canada Limited     Pierre Lassonde (“Newmont”)    
(“Contractor”) By:   /s/ Sharon E. Thomas     /s/ Pierre Lassonde Title:   Vice
President       Date: February 7, 2007     Date: February 15, 2007

 

- 5 -